            Case 1:21-cr-00178-APM Document 15 Filed 03/08/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                    )
                                             )
       v.                                    )      No. 1:21-cr-00178-APM
                                             )
PETER J. SCHWARTZ,                           )
           Defendant.                        )


                                NOTICE OF APPEARANCE

       The United States, by and through its attorney, the Acting United States Attorney for the

District of Columbia, respectfully informs the Court that Assistant United States Attorney

Jocelyn Bond is entering her appearance in this matter.


                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             D.C. Bar No. 415793

                                             ANDREW FLOYD
                                             Deputy Chief, General Crimes Section

                                             __/s/ Jocelyn Bond________
                                             JOCELYN BOND
                                             Assistant United States Attorney
                                             D.C. Bar Number 1008904
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 809-0793
                                             Jocelyn.Bond@usdoj.gov
        Case 1:21-cr-00178-APM Document 15 Filed 03/08/21 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the foregoing has been filed electronically via the
Court’s Electronic Case Filing system and has been served on counsel for the defendant.


                                                       /s/ Jocelyn Bond
                                                Jocelyn Bond
                                                Assistant United States Attorney
